Appellant was convicted in the County Court of Tom Green County of vagrancy, and his punishment fixed at a fine of $100.
Our Assistant Attorney General moves to dismiss this appeal because of a defective recognizance. The motion must be granted. The form for recognizance on appeal to this court appears in Article 919 of our Code of Criminal Procedure and requires not only that it shall be stated that the accused was convicted of a misdemeanor but also that the punishment fixed be therein stated. An examination of the recognizance in this case shows it lacking in the elements mentioned. The motion of the State is granted, and the appeal dismissed.
Dismissed.